   Case 3:20-cv-02981-C Document 25 Filed 07/06/21               Page 1 of 3 PageID 219



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


ETC SUNOCO HOLDINGS LLC                             )
(formerly known as SUNOCO, INC.),                   )
                                                    )
                           Plaintiff,               )
                                                    )
              v.                                    )      Case No. 3:20-cv-2981
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                           Defendant.               )


                      PLAINTIFF’S RESPONSE TO DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT

       Plaintiff ETC Sunoco Holdings LLC (“Sunoco”) files this Response to Defendants’ Motion

for Summary Judgment. For the reasons stated in Sunoco’s brief, Sunoco respectfully requests that

the Court deny the motion for summary judgment requesting this Court to apply collateral estoppel

filed by Defendant, United States of America.

       In accordance with Local Rule 56.4(b), all of the required matters in Local Rule 56.4(a)

will be set forth in Sunoco’s brief filed herewith. Sunoco’s Response is supported by an Appendix

pursuant to Local Rule 56.6.




                                                                                               1
Case 3:20-cv-02981-C Document 25 Filed 07/06/21     Page 2 of 3 PageID 220



Dated: July 6, 2021

                                  Respectfully submitted,

                                  /s/ Vivek A. Patel
                                  Vivek A. Patel
                                  D.C. Bar No. 1033178, Pro hac vice
                                  Vivek.Patel@bakermckenzie.com
                                  George M. Clarke III
                                  D.C. Bar No. 480073, Pro hac vice
                                  George.Clarke@bakermckenzie.com

                                  BAKER & MCKENZIE LLP
                                  815 Connecticut Avenue NW
                                  Washington, DC 20006
                                  (202) 835-6184

                                  Robert H. Albaral
                                  Texas Bar No. 00969175
                                  Robert.Albaral@bakermckenzie.com

                                  BAKER & MCKENZIE LLP
                                  1900 North Pearl Street
                                  Dallas, TX 75201
                                  (214) 978-3044


                                  ATTORNEYS FOR PLAINTIFF
                                  ETC SUNOCO HOLDINGS LLC
                                  (f/k/a SUNOCO, INC.)




                                                                             2
   Case 3:20-cv-02981-C Document 25 Filed 07/06/21                 Page 3 of 3 PageID 221




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon all counsel of record upon its filing via

this Court’s CM/ECF electronic case filing system on July 6, 2021.

                                                    /s/ Vivek A. Patel
                                                     Vivek A. Patel




                                                                                                  3
